                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION


 WILLIAM A. ACREE,

               Plaintiff,                                CIVIL ACTION NO.: 6:17-cv-107

        v.

 JOSEPH HUTCHESON, et al.,

               Defendants.


                                          ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 65). Plaintiff did not file Objections

to the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court. The Court GRANTS Defendants’ Motion to Dismiss, DISMISSES

without prejudice Plaintiff’s Complaint, as amended, based on his failure to exhaust his

administrative remedies, DIRECTS the Clerk of Court to enter the appropriate judgment of

dismissal and CLOSE this case, and DENIES Plaintiff leave to appeal in forma pauperis.

       SO ORDERED, this 16th day of September, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
